Name: Commission Delegated Regulation (EU) No 610/2014 of 14 February 2014 on establishing a derogation from Regulation (EU) No 1290/2013 of the European Parliament and of the Council laying down the rules for participation and dissemination in Ã¢ Horizon 2020 Ã¢  the Framework Programme for Research and Innovation (2014-2020)Ã¢ with regard to the ECSEL Joint Undertaking Text with EEA relevance
 Type: Delegated Regulation
 Subject Matter: economic policy;  financing and investment;  electronics and electrical engineering;  European construction;  research and intellectual property;  EU institutions and European civil service
 Date Published: nan

 7.6.2014 EN Official Journal of the European Union L 168/53 COMMISSION DELEGATED REGULATION (EU) No 610/2014 of 14 February 2014 on establishing a derogation from Regulation (EU) No 1290/2013 of the European Parliament and of the Council laying down the rules for participation and dissemination in Horizon 2020  the Framework Programme for Research and Innovation (2014-2020) with regard to the ECSEL Joint Undertaking (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1290/2013 of the European Parliament and of the Council of 11 December 2013 laying down the rules for participation and dissemination in Horizon 2020  the Framework Programme for Research and Innovation (2014-2020) (1), and in particular Article 1(3)(d) thereof, Whereas: (1) Regulation (EU) No 1291/2013 of the European Parliament and of the Council (2) establishes the Framework Programme for Research and Innovation (2014-2020) (Horizon 2020) and provides for involvement of the Union in public-private partnerships, including in joint undertakings, in key areas where research and innovation may contribute to Union's wider competitiveness goals and help tackle societal challenges. (2) Participation in indirect actions under Horizon 2020 should comply with Regulation (EU) No 1290/2013. However, in order to take into account the specific operating needs of joint undertakings established pursuant to Article 187 of the Treaty in the area of electronic components and systems, the power to adopt acts in accordance with Article 290 of the Treaty was delegated to the Commission for the duration of Horizon 2020 with a view to allowing funding bodies in that area to apply different reimbursement rates for the Union-provided funding in cases where one or more Member States co-fund a participant or an action. (3) The ECSEL Joint Undertaking has been set up by Council Regulation (EC) No 561/2014 (3) for a period up to 31 December 2024 in order to implement a Joint Technology Initiative in the field of Electronic Components and Systems. (4) Specific operating needs have been identified as regards the co-funding by Member States and the applicability of national funding rules. (5) In view of those operating needs, a derogation from the single reimbursement rates referred to in Article 28(3) of Regulation (EU) No 1290/2013 in cases where one or more Member States co-fund a participant or an action is necessary in order to allow a reimbursement rate of Union funding by type of participant and type of action. The reimbursement rate should be dependent on the type of participant and the type of action in order to facilitate cross-border cooperation in particular with small and medium-sized enterprises and non-profit legal entities, whilst achieving the optimal level of leverage effect on private investment, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 28(3) of Regulation (EU) No 1290/2013, the ECSEL Joint Undertaking may apply different reimbursement rates for the Union funding within an action dependent upon the type of the participant and the type of activity in actions where one or more Member States co-fund a participant or the action. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 347, 20.12.2013, p. 81. (2) Regulation (EU) No 1291/2013 of the European Parliament and of the Council of 11 December 2013 establishing Horizon 2020  the Framework Programme for Research and Innovation (2014-2020) and repealing Decision No 1982/2006/EC (OJ L 347, 20.12.2013, p. 104). (3) Council Regulation (EU) No 561/2014 of 6 May 2014 establishing the ECSEL Joint Undertaking (OJ L 169, 7.6.2014, p. 152).